Exhibit 99.1 FOR IMMEDIATE RELEASE M/I Homes Reports Fourth Quarter and Year-End Results Columbus, Ohio (February 7, 2008) - M/I Homes, Inc. (NYSE:MHO) announced results for its fourth quarter and year ended December 31, 2007. For the quarter, the Company reported a net loss of $68.5 million compared to a net loss of $11.0 million in 2006.Included in the quarter are pre-tax charges totaling $112.3 million ($4.90 per share), which includes land-related impairment and abandonment charges of $104.9 million, joint venture investment write-offs of $4.3 million and $3.1 million of severance costs.By comparison, the fourth quarter of 2006 included $73.1 million ($3.26 per share) of similar charges.For the year, the Company reported a net loss before preferred dividends of $128.1 million ($135.4 million after preferred dividends or $9.69 per share) compared to net income of $38.9 million in 2006.Included in the year ended December 31, 2007 are pre-tax charges totaling $221.5 million ($9.74 per common share) which includes land-related impairment and abandonment charges of $197.8 million, joint venture investment write-offs of $13.1 million, $5.2 million for the write-off of intangibles and $5.4 million of severance costs.2006’s fiscal year included $85.8 million ($3.81 per share) of similar charges.The Company’s net loss for the fourth quarter of 2007 and the year then ended includes a net loss from discontinued operations of $26.1 million ($1.86 per share) and $35.6 million ($2.55 per share), respectively, as a result of the Company’s previously announced decision to exit the West Palm Beach market.The information presented in the tables of this press release reflect the West Palm Beach results as discontinued operations and the previous year has been restated to be consistent with the current year presentation. New contracts of 2,513 for the twelve months ended December 31, 2007 were 11% below 2006’s 2,825.New contracts for 2007’s fourth quarter were 322 compared to 353 in 2006.Homes delivered for the twelve months ended December 31, 2007 were 3,288 compared to 2006’s deliveries of 4,109.The sales value of homes in backlog at December 31, 2007 was $233 million, with backlog units of 748 and an average sales price of $312,000.The backlog of homes at December 31, 2006 had a sales value of $533 million, with backlog units of 1,523 and an average sales price of $350,000.Homes delivered in 2007’s fourth quarter were 1,042, decreasing 24% from 2006’s 1,363.M/I Homes had 146 active communities at December 31, 2007 compared to 163 at December 31, 2006 and 159 at the end of 2007’s third quarter. Robert H. Schottenstein, Chief Executive Officer and President, commented, “Though 2007 was a difficult year for our industry, we made significant strides in improving our financial condition and strengthening our balance sheet.We generated over $200 million of cash from operations and successfully reduced our homebuilding bank borrowings from $410 million at the beginning of 2007 to $115 million at year end.We improved our capital structure with the issuance of $100 million of preferred stock during the first quarter of 2007 and reduced our net debt to capital ratio from 44% to 33%.We also took dramatic steps to reduce our expense levels and were pleased to reduce our owned lot count by 30% during the year.We were also pleased to report that we were profitable during every quarter of 2007 before the impairment and other charges noted above.” Mr. Schottenstein, continued, “As we s 2,438 - 7,313 - Net (loss) income to common shareholders $ (70,898 ) $ (10,969 ) $ (135,439 ) $ 38,875 Revenue: Housing revenue $ 293,235 $ 407,246 $ 939,492 $ 1,201,334 Land revenue 42,764 30,636 58,330 48,879 Other 355 (2,778 ) (424 ) 647 Total homebuilding revenue 336,354 435,104 997,398 1,250,860 Financial services revenue 4,106 7,875 19,062 27,125 Eliminations - - - (3,840 ) Total revenue $ 340,460 $ 442,979 $ 1,016,460 $ 1,274,145 Land, Lot and Investment in Unconsolidated Subsidiaries Impairment by Region: Midwest $ 785 $ 19,387 $ 8,127 $ 21,307 Florida 44,461 4,619 86,430 4,619 Mid-Atlantic 19,465 41,274 53,820 41,274 Continuing operations $ 64,711 $ 65,280 $ 148,377 $ 67,200 Discontinued operations 43,042 4,550 58,915 4,550 Consolidated Total $ 107,753 $ 69,830 $ 207,292 $ 71,750 Abandonments by Region: Midwest $ 385 $ 1,737 $ 676 $ 3,713 Florida 12 1,136 1,840 2,630 Mid-Atlantic 1,050 122 1,096 632 Continuing operations $ 1,447 $ 2,995 $ 3,612 $ 6,975 Discontinued operations - 41 - 41 Consolidated Total $ 1,447 $ 3,036 $ 3,612 $ 7,016 M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data (Dollars in thousands) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 EBITDA (1) $ 13,485 $ 68,617 $ 54,831 $ 176,498 Interest incurred - net of fee amortization $ 8,167 $ 12,806 $ 35,093 $ 45,204 Interest amortized to cost of sales $ 9,787 $ 6,809 $ 20,836 $ 12,971 Depreciation and amortization $ 2,221 $ 2,117 $ 8,527 $ 6,926 Non-cash charges $ 109,794 $ 73,552 $ 219,127 $ 81,823 Cash provided by (used in) operating activitiesoperating activities $ 128,489 $ 77,997 $ 202,211 $ (104,012 ) Cash used in investing activities $ (4,869 ) $ (4,614 ) $ (13,861 ) $ (21,758 ) Cash (used in) provided by financing activitiesfinancing activities $ (124,599 ) $ (64,580 ) $ (198,360 ) $ 112,201 Financial services pre-tax income $ 1,028 $ 4,693 $ 7,881 $ 15,410 (1) Earnings before interest, taxes, depreciation and amortization ("EBITDA") is defined, in accordance with our credit facility, as net income, plus interest expense (including interest amortized to land and housing costs), income taxes, depreciation, amortization and non-cash charges, minus interest income. Units: New contracts: Continuing operations 293 381 2,452 2,800 Discontinued operations 29 (28 ) 61 25 Consolidated total 322 353 2,513 2,825 Homes delivered: Continuing operations 984 1,275 3,173 3,901 Discontinued operations 58 88 115 208 Consolidated total 1,042 1,363 3,288 4,109 December 31, 2007 2006 Consolidated Backlog: Units 748 1,523 Aggregate sales value (in millions) $ 233 $ 533 Average sales price $ 312 $ 350 December 31, 2007 2006 Balance Sheet and Operating Data: Unrestricted cash/cash held in escrow $ 22,745 $ 70,454 Homebuilding inventory Lots, land and land development costs $ 489,953 $ 709,565 Land held for sale 8,523 21,803 Homes under construction 264,912 329,750 Land purchase deposit 4,431 3,735 Other 29,510 27,886 Total homebuilding inventory $ 797,329 $ 1,092,739 Total assets $ 1,117,645 $ 1,477,079 Homebuilding debt $ 320,615 $ 615,599 Shareholders’ equity $ 581,345 $ 617,052 Book value per common share $ 34.23 $ 44.33 Homebuilding net debt/capital ratio 33 % 44 % M/I Homes, Inc. and Subsidiaries Selected Supplemental Financial and Operating Data Land Position Summary December 31, 2007 December 31, 2006 Lots Lots Under Lots Lots Under Owned Contract Total Owned Contract Total Midwest region 6,402 565 6,967 7,433 854 8,287 Florida region 5,304 540 5,844 8,436 1,034 9,470 Mid-Atlantic region 2,044 1,318 3,362 2,935 1,158 4,093 Continuing operations 13,750 2,423 16,173 18,804 3,046 21,850 Discontinued operations - - - 582 - 582 Consolidated total 13,750 2,423 16,173 19,386 3,046 22,432
